












                             REDEVELOPMENT CONTRACT



                                       By


                         THE CITY OF ATKINSON, NEBRASKA


                                       and



                               NEDAK ETHANOL, LLC




                                   June , 2007











--------------------------------------------------------------------------------




                                TABLE OF CONTENTS

                                                                            Page

PARTIES........................................................................1
RECITALS.......................................................................1


                                    ARTICLE I
                         DEFINITIONS AND INTERPRETATION

         Section 1.01  Terms Defined in this Redevelopment Contract............1
         Section 1.02  Construction and Interpretation.........................3


                                   ARTICLE II
                                 REPRESENTATIONS

         Section 2.01  Representations by City.................................4
         Section 2.02  Representations of Redeveloper..........................5


                                   ARTICLE III
                             OBLIGATIONS OF THE CITY

         Section 3.01  Division of Taxes.......................................6
         Section 3.02  Issuance of TIF Indebtedness............................7
         Section 3.03  Pledge of TIF Revenues..................................8
         Section 3.04  Grant of Proceeds of TIF Bonds..........................8
         Section 3.05  Creation of Fund........................................8


                                   ARTICLE IV
                           OBLIGATIONS OF REDEVELOPER

         Section 4.01  Construction of Project; Insurance......................8
         Section 4.02  Cost Certification......................................9
         Section 4.03  Redeveloper to Operate Project..........................9
         Section 4.04  City Costs.............................................10
         Section 4.05  No Discrimination......................................10
         Section 4.06  Pay Real Estate Taxes..................................10
         Section 4.07  Payment in Lieu of Taxes...............................11
         Section 4.08  No Assignment or Conveyance............................11


                                    ARTICLE V
                  FINANCING REDEVELOPMENT PROJECT; ENCUMBRANCES

         Section 5.01  Financing..............................................12
         Section 5.02  Encumbrances...........................................12




--------------------------------------------------------------------------------




                                   ARTICLE VI
                       DEFAULT, REMEDIES; INDEMNIFICATION

         Section 6.01  General Remedies of City and Redeveloper...............12
         Section 6.02  Additional Remedies of City............................13
         Section 6.03  Remedies in the Event of Other Redeveloper Defaults....14
         Section 6.04  Forced Delay Beyond Party's Control....................14
         Section 6.05  Limitation of Liability; Indemnification...............15


                                   ARTICLE VII
                                  MISCELLANEOUS

         Section 7.01  Notice Recording.......................................16
         Section 7.02  Governing Law..........................................16
         Section 7.03  Binding Effect; Amendment..............................16
         Section 7.04  Electric Revenue Matters...............................16
         Section 7.05  Release of Electric Revenue Claim(s)...................16

Execution by the Issuer.......................................................18
Execution by the Redeveloper..................................................18



Exhibit A  - Description of Redevelopment Area
Exhibit B  - Description of Project
Exhibit C  - TIF Indebtedness
Exhibit D  - Project Costs




--------------------------------------------------------------------------------




                             REDEVELOPMENT CONTRACT


     This  Redevelopment  Contract is made and entered into as of the ___ day of
June,  2007,  by and  between  the City of  Atkinson,  Nebraska,  acting  as the
Community  Development Agency of the City of Atkinson,  Nebraska  ("City"),  and
NEDAK Ethanol, LLC, a Nebraska limited liability company ("Redeveloper").

                              W I T N E S S E T H:

     WHEREAS, the City of Atkinson, Nebraska (the "City"), in furtherance of the
purposes  and  pursuant to the  provisions  of Section 2 of Article  VIII of the
Nebraska Constitution and Sections 18-2101 to 18-2154,  Reissue Revised Statutes
of  Nebraska,  1997,  as amended  (collectively  the  "Act"),  and  pursuant  to
Resolution  No. 06-01 of the City dated January 16, 2006, has designated an area
in the City as blighted and substandard; and

     WHEREAS,  pursuant to Section  18-2119 of the Act,  the City has  solicited
proposals for redevelopment of the blighted and substandard area and Redeveloper
submitted a redevelopment contract proposal;

     WHEREAS,  City and  Redeveloper  desire to enter  into  this  Redevelopment
Contract  for  acquisition  and  redevelopment  of a parcel in the  blighted and
substandard area;

     NOW,  THEREFORE,  in consideration of the Redevelopment Area and the mutual
covenants  and  agreements  herein set  forth,  City and  Redeveloper  do hereby
covenant, agree and bind themselves as follows:

                                    ARTICLE I
                         DEFINITIONS AND INTERPRETATION

Section 1.01  Terms Defined in this Redevelopment Contract.

     Unless the context otherwise  requires,  the following terms shall have the
following  meanings  for all  purposes  of  this  Redevelopment  Contract,  such
definitions  to be equally  applicable to both the singular and plural forms and
masculine, feminine and neuter gender of any of the terms defined:




--------------------------------------------------------------------------------




     "Act"  means  Section  2 of  Article  VIII  of the  Nebraska  Constitution,
Sections 18-2101 through 18-2154, Reissue Revised Statutes of Nebraska, 1997, as
amended, and acts amendatory thereof and supplemental thereto.

     "Agency"  means the Community  Development  Agency of the City of Atkinson,
Nebraska.

     "Certificate of Completion"  means a certificate,  executed by a Manager or
other duly authorized  officer of Redeveloper,  representing and warranting that
the Project is substantially complete.

     "City" means the City of Atkinson, Nebraska.

     "Governing Body" means the Mayor and City Council of the City.

     "Holder" means the holders of TIF Indebtedness issued by the City from time
to time outstanding.  "Liquidated Damages Amount" means the amounts to be repaid
to City by Redeveloper pursuant to Section 6.02 of this Redevelopment Contract.

     "Project"  means the  improvements  to the  Redevelopment  Area, as further
described in Exhibit B attached hereto and incorporated herein by reference and,
as used herein, shall include the Redevelopment Area real estate.

     "Project Cost  Certification"  means a statement  prepared and signed by an
independent  certified public accountant  verifying the payment of Project Costs
identified on Exhibit D.

     "Project  Costs" means only costs or expenses  incurred by  Redeveloper  to
acquire,  construct  and equip the Project  pursuant to the Act as identified on
Exhibit D.

     "Redeveloper"  means  NEDAK  Ethanol,  LLC,  a Nebraska  limited  liability
company.

     "Redevelopment  Area" means that certain real property situated in the City
of  Atkinson,  Holt  County,  Nebraska,  which has been  declared  blighted  and
substandard  by the City  pursuant  to the Act,  and which is more  particularly
described  on  Exhibit  A  attached  hereto  and  incorporated  herein  by  this
reference.

     "Redevelopment Contract" means this redevelopment contract between the City
and Redeveloper with respect to the Project.


                                      -2-




--------------------------------------------------------------------------------




     "Redevelopment  Plan" means the  Redevelopment  Plan for the  Redevelopment
Area as set forth in the  Redevelopment  Contract,  prepared  by the  Agency and
approved by the City pursuant to the Act, as amended from time to time.

     "Resolution" means the Resolution of the City, as supplemented from time to
time, approving this Redevelopment Contract.

     "TIF Indebtedness"  means any bonds, notes, loans, and advances of money or
other indebtedness,  including interest and premiums, if any, thereon,  incurred
by the City  pursuant  to Article  III hereof and secured in whole or in part by
TIF Revenues.

     "TIF Revenues" means  incremental ad valorem taxes generated by the Project
which are  allocated to and paid to the City  pursuant to the Act.

Section 1.02 Construction and Interpretation.

     The  provisions  of this  Redevelopment  Contract  shall be  construed  and
interpreted in accordance with the following provisions:

          (a) Wherever in this  Redevelopment  Contract it is provided  that any
     person  may do or perform  any act or thing the word "may"  shall be deemed
     permissive  and not  mandatory  and it shall be construed  that such person
     shall have the right,  but shall not be  obligated,  to do and  perform any
     such act or thing.

          (b) The phrase "at any time"  shall be  construed  as meaning  "at any
     time or from time to time."

          (c) The word "including" shall be construed as meaning "Including, but
     not limited to."

          (d) The words "will" and "shall" shall each be construed as mandatory.

          (e) The words "herein," "hereof," "hereunder," "hereinafter" and words
     of similar  import  shall  refer to the  Redevelopment  Contract as a whole
     rather than to any particular paragraph, section or subsection,  unless the
     context specifically refers thereto.


                                      -3-




--------------------------------------------------------------------------------




          (f) Forms of words in the  singular,  plural,  masculine,  feminine or
     neuter  shall be  construed  to include  the other forms as the context may
     require.

          (g) The  captions to the sections of this  Redevelopment  Contract are
     for  convenience  only  and  shall  not be  deemed  part of the text of the
     respective  sections and shall not vary by  implication or otherwise any of
     the provisions hereof.

                                   ARTICLE II
                                REPRESENTATIONS

Section 2.01 Representations by City.

     The City makes the following representations and findings:

          (a) The Agency is a duly  organized  and  validly  existing  community
     development agency under the Act.

          (b) The  Redevelopment  Plan has been duly approved and adopted by the
     City pursuant to Section 18-2109 through 18-2117 of the Act.

          (c) The  City  has  requested  proposals  for  redevelopment  of   the
     Redevelopment  Area pursuant to section 18-2119 of the Act, and deems it to
     be in the public  interest and in furtherance of the purposes of the Act to
     accept the proposal submitted by Redeveloper as specified herein.

          (d) The Redevelopment  Project will achieve the public purposes of the
     Act  by,  among  other  things,  increasing  employment,  improving  public
     infrastructure, increasing the tax base, and lessening conditions of blight
     and substandard in the Redevelopment Area.

          (e) (1) The Redevelopment  Plan is feasible and in conformity with the
     general plan for the  development of the City as a whole and the plan is in
     conformity with the legislative  declarations and  determinations set forth
     in the Act, and

               (2) (i) the Project would not be  economically  feasible  without
          the use of tax-increment financing,


                                      -4-




--------------------------------------------------------------------------------




                    (ii) the Project would not occur in the  Redevelopment  Area
               without the use of tax-increment financing, and

                    (iii) the costs and benefits of the Project, including costs
               and  benefits  to  other  affected  political  subdivisions,  the
               economy of the  community,  and the demand for public and private
               services have been analyzed by the City and have been found to be
               in the long-term  best interest of the community  impacted by the
               Project.

          (f) The City has  determined  that the proposed land uses and building
     requirements  in the  Redevelopment  Area are  designed  with  the  general
     purpose  of  accomplishing,   in  conformance  with  the  general  plan,  a
     coordinated,  adjusted,  and  harmonious  development  of the  City and its
     environs which will, in accordance  with present and future needs,  promote
     health, safety,  morals, order,  convenience,  prosperity,  and the general
     welfare,  as well as efficiency and economy in the process of  development;
     including,  among other things,  adequate provision for traffic,  vehicular
     parking,  the  promotion  of safety from fire,  panic,  and other  dangers,
     adequate  provision  for light and air, the  promotion of the healthful and
     convenient   distribution   of   population,   the  provision  of  adequate
     transportation,  water,  sewerage,  and other  public  utilities,  schools,
     parks,   recreational   and   community   facilities,   and  other   public
     requirements,  the promotion of sound design and arrangement,  the wise and
     efficient expenditure of public funds, and the prevention of the recurrence
     of insanitary or unsafe dwelling accommodations, or conditions of blight.

Section 2.02 Representations of Redeveloper.

     The Redeveloper makes the following representations:

          (a) The Redeveloper is a Nebraska limited  liability  company,  having
     the  power to enter  into  this  Redevelopment  Contract  and  perform  all
     obligations  contained herein and by proper action has been duly authorized
     to execute and deliver this Redevelopment Contract.

          (b) The execution and delivery of the  Redevelopment  Contract and the
     consummation of the  transactions  therein  contemplated  will not conflict
     with or constitute a breach of or default under


                                      -5-




--------------------------------------------------------------------------------




     any  bond,  debenture,  note  or  other  evidence  of  indebtedness  or any
     contract,  loan  agreement or lease to which  Redeveloper  is a party or by
     which it is bound,  or result in the  creation or  imposition  of any lien,
     charge or  encumbrance  of any nature upon any of the property or assets of
     the Redeveloper contrary to the terms of any instrument or agreement.

          (c) There is no  litigation  pending  or to the best of its  knowledge
     threatened  against  Redeveloper  affecting  its  ability  to carry out the
     acquisition,  construction,  equipping and furnishing of the Project or the
     carrying into effect of this Redevelopment Contract or, except as disclosed
     in writing to the City,  as to any other matter  materially  affecting  the
     ability  of  Redeveloper  to perform  its  obligations  hereunder.

          (d)  Any  financial  statements  of the  Redeveloper  or  its  Members
     delivered  to the City prior to the date hereof are true and correct in all
     respects and fairly present the financial  condition of the Redeveloper and
     the  Project as of the dates  thereof;  no  materially  adverse  change has
     occurred in the financial  condition reflected therein since the respective
     dates  thereof;  and  no  additional  borrowings  have  been  made  by  the
     Redeveloper  since  the date  thereof  except  in the  ordinary  course  of
     business,  other  than the  borrowing  contemplated  hereby  or  borrowings
     disclosed to or approved by the City.

                                  ARTICLE III
                            OBLIGATIONS OF THE CITY

Section 3.01 Division of Taxes.

     In  accordance  with Section  18-2147 of the Act, the City hereby  provides
that any ad valorem  tax on real  property in the Project for the benefit of any
public body be divided for a period of fifteen years after the effective date of
this  provision  as set  forth  in  this  section.  The  effective  date of this
provision shall be January 1, 2007.

          (a) That proportion of the ad valorem tax which is produced by levy at
     the rate fixed each year by or for each public body upon the  Redevelopment
     Project  Valuation  (as defined in the Act)


                                      -6-




--------------------------------------------------------------------------------




     shall  be  paid  into  the  funds  of each  such  public  body in the  same
     proportion as all other taxes collected by or for the bodies; and

          (b) That  proportion  of the ad valorem  tax on real  property  in the
     Redevelopment Area in excess of such amount, if any, shall be allocated to,
     is pledged to, and, when collected, paid into a special fund of the City to
     pay the  principal  of, the interest on, and any premiums due in connection
     with the  bonds,  loans,  notes or  advances  of money to, or  indebtedness
     incurred by, whether funded, refunded, assumed, or otherwise, such City for
     financing or  refinancing,  in whole or in part,  such  Project.  When such
     bonds, loans, notes, advances of money, or indebtedness, including interest
     and  premium  due have  been  paid,  the City  shall so notify  the  County
     Assessor and County  Treasurer  and all ad valorem taxes upon real property
     in such  Project  shall be paid  into the  funds of the  respective  public
     bodies.

Section 3.02 Issuance of TIF Indebtedness.

     City shall  incur TIF  Indebtedness  in the form and  principal  amount and
bearing interest and being subject to such terms and conditions as are specified
on the attached Exhibit C. No TIF Indebtedness  will be issued until Redeveloper
has (a) acquired fee title to the  Redevelopment  Area;  (b) obtained  financing
commitments as described in Section 5.01; (c) obtained  approvals  necessary for
construction  of the  Project  from the  Nebraska  Department  of  Environmental
Quality;  and (d) entered into a contract for  construction of the Project.  The
City shall have no  obligation  to find a lender or  investor to acquire the TIF
Indebtedness,  but rather shall issue the TIF Indebtedness to or to the order of
Redeveloper upon payment of the principal  amount thereof.  The City may (but is
not obligated  to), from time to time and subject to the  provisions of the Act,
issue additional TIF Indebtedness secured by the TIF Revenues for the purpose of
funding  additional Project Costs, if projected TIF Revenues are projected to be
sufficient to pay principal and interest on such additional TIF Indebtedness.


                                      -7-




--------------------------------------------------------------------------------




Section 3.03 Pledge of TIF Revenues.

     The  City  hereby  pledges  the  TIF  Revenues  as  security  for  the  TIF
Indebtedness.

Section 3.04 Grant of Proceeds of TIF Indebtedness.

     The City will grant to  Redeveloper  the  proceeds of the TIF  Indebtedness
incurred as described on Exhibit C. An amount equal to interest  payable on such
TIF Indebtedness  prior to projected  receipt of TIF Revenues may be retained by
any  underwriter,  placement  agent, or bank and applied for such purpose or, at
the option of any such  underwriter,  placement  agent, or bank,  deposited in a
reserve fund of Redeveloper to be applied for such purpose.

     Notwithstanding the foregoing, the amount of the grant shall not exceed the
amount of Project Costs  certified  pursuant to Section 4.02. The grant shall be
paid to the  Redeveloper  upon receipt of  requisitions  for Project Costs which
include  supporting  documentation  requested by City and shall, if requested by
Redeveloper, be made in one or more advances.

Section 3.05 Creation of Fund.

     The City will create a special  fund to collect and hold the TIF  Revenues.
Such  special  fund  shall  be  used  for no  purpose  other  than  to  pay  TIF
Indebtedness issued pursuant to Sections 3.02 and 3.03 above.

                                   ARTICLE IV
                           OBLIGATIONS OF REDEVELOPER

Section 4.01 Construction of Project; Insurance.

     (a)  Redeveloper  will  complete the Project and install all  improvements,
buildings, fixtures, equipment and furnishings necessary to operate the Project.
Redeveloper shall be solely  responsible for obtaining all permits and approvals
necessary to acquire,  construct and equip the Project. The City agrees, subject
to its  governing  ordinances,  to  approve a use permit  for  construction  and
operation of the Project.  Until construction of the Project has been completed,
Redeveloper  shall  make  reports  in such  detail  and at such  times as may be
reasonably  requested by the City as to the actual progress of Redeveloper  with
respect  to  construction  of the  Project.  Promptly  after  completion  by the
Redeveloper  of the  Project,  the  Redeveloper


                                      -8-




--------------------------------------------------------------------------------




shall furnish to the City a Certificate of Completion.  The certification by the
Redeveloper  shall  be  a  conclusive   determination  of  satisfaction  of  the
agreements  and  covenants in this  Redevelopment  Contract  with respect to the
obligations  of  Redeveloper  and its  successors  and assigns to construct  the
Project. As used herein, the term "completion" shall mean substantial completion
of the Project.

     (b) Any general  contractor  chosen by the  Redeveloper or the  Redeveloper
itself  shall be  required  to  obtain  and keep in  force  at all  times  until
completion  of  construction,  policies  of  insurance  including  coverage  for
contractors'  general  liability  and completed  operations  and a penal bond as
required by the Act. The City and the  Redeveloper  shall be named as additional
insureds. Any contractor chosen by the Redeveloper or the Redeveloper itself, as
an owner, shall be required to purchase and maintain property insurance upon the
Project to the full insurable value thereof. This insurance shall insure against
the perils of fire and extended  coverage and shall include "All Risk" insurance
for physical loss or damage. The contractor or the Redeveloper,  as the case may
be, shall furnish the City with a Certificate of Insurance  evidencing  policies
as required above.  Such certificates  shall state that the insurance  companies
shall  give the City prior  written  notice in the event of  cancellation  of or
material change in any of the policies.

Section 4.02 Cost Certification.

     Redeveloper  shall submit to City a  certification  of Project Costs, on or
before the date of submission of the  Certificate of  Completion,  prepared by a
certified public  accountant  acceptable to City, which shall contain detail and
documentation  showing the payment of Project  Costs  specified  on the attached
Exhibit D in an amount at least  equal to the grant to  Redeveloper  pursuant to
Section 3.05.

Section 4.03 Redeveloper to Operate Project.

     Redeveloper  will  operate  the Project for not less than 15 years from the
effective date of the provision  specified in Section 3.01 of this Redevelopment
Contract.  Redeveloper  shall be relieved of this  obligation  should it pay the
Liquidated Damages Amount as set forth in Section 6.02.


                                      -9-




--------------------------------------------------------------------------------




Section 4.04 City Costs.

     Redeveloper  shall  reimburse  the City,  on the date of closing of the TIF
Indebtedness  for legal fees and costs then due,  and again upon the issuance of
TIF  Indebtedness,  for legal fees and costs  incurred by the City in connection
with this Redevelopment Contract.

Section 4.05 No Discrimination.

     Redeveloper  agrees and covenants for itself,  its  successors  and assigns
that as long as any TIF  Indebtedness is outstanding,  it will not  discriminate
against any person or group of persons on account of race, sex, color, religion,
national  origin,  ancestry,  disability,  marital  status or  receipt of public
assistance  in  connection  with the  Project.  Redeveloper,  for itself and its
successors  and  assigns,  agrees that during the  construction  of the Project,
Redeveloper  will  not  discriminate  against  any  employee  or  applicant  for
employment because of race,  religion,  sex, color,  national origin,  ancestry,
disability,  marital status or receipt of public  assistance.  Redeveloper  will
comply with all applicable federal, state and local laws related to the Project.

Section 4.06 Pay Real Estate Taxes.

     Redeveloper  intends to create a taxable  real  property  valuation  of the
Redevelopment Area and Project of Twenty-Five  Million Dollars  ($25,000,000) no
later than as of January 1, 2008 and Fifty-One Million Dollars  ($51,000,000) no
later than as of January 1, 2009. During the period that any TIF Indebtedness is
outstanding,  Redeveloper will (1) not protest a real estate property  valuation
on the  Redevelopment  Area of Fifty-One  Million Dollars  ($51,000,000) or less
after substantial completion or occupancy; (2) not convey the Redevelopment Area
or  structures  thereon to any entity  which would be exempt from the payment of
real estate taxes or cause the  nonpayment  of such real estate  taxes;  and (3)
cause all real estate taxes and assessments levied on the Redevelopment Area and
Project to be paid prior to the time such become delinquent during the term that
any Bonds are outstanding.


                                      -10-




--------------------------------------------------------------------------------




Section 4.07 Payment in Lieu of Taxes.

     Redeveloper  agrees to make  payments  in lieu of taxes,  immediately  upon
receipt of notice from City, if for any reason at any time TIF Revenues received
by the  City  are  not  sufficient  to pay  principal  and  interest  on the TIF
Indebtedness when due. This payment in lieu of tax obligation may be represented
by a note or other evidence of indebtedness.

Section 4.08 No Assignment or Conveyance.

     Redeveloper shall not convey,  assign or transfer the  Redevelopment  Area,
the Project or any  interest  therein  prior to the  termination  of the 15 year
period  commencing  on the  effective  date  specified  in Section  3.01 hereof,
without  the prior  written  consent of the City,  which the City shall grant or
deny within  fifteen (15) days of receipt of written  request from  Redeveloper,
which consent shall not be  unreasonably  withheld,  and which the City may make
subject  to any  terms  or  conditions  it  deems  appropriate,  except  for the
following conveyances, which shall be permitted without consent of City:

          (a)  any   conveyance  as  security  for   indebtedness   incurred  by
     Redeveloper  for Project Costs or any subsequent  physical  improvements to
     the Redevelopment  Area, provided that any such conveyance shall be subject
     to the  obligations  of the  Redeveloper  pursuant  to  this  Redevelopment
     Contract;

          (b) any conveyance to any person or entity which owns more than 50% of
     the  voting  equity   interests  of  Redeveloper   (if   Redeveloper  is  a
     corporation,  partnership,  limited  liability  company or other entity) or
     with respect to which  Redeveloper  owns more than 50% of the voting equity
     interests,  provided that any such successor owner of the Project agrees to
     assume all  obligations  of the  Redeveloper  and be bound by all terms and
     conditions of this Redevelopment Contract;

          (c) if Redeveloper is a corporation,  partnership or limited liability
     company, any merger, consolidation,  split off, split-up, spin off or other
     reorganization of Redeveloper which does not result in a substantial change
     of  control  or  management  of the  Redeveloper,  provided  that  any such
     successor


                                      -11-




--------------------------------------------------------------------------------




     owner of the Project agrees to assume all  obligations  of the  Redeveloper
     and be bound by all terms and conditions of this Redevelopment Contract.

                                   ARTICLE V
                 FINANCING REDEVELOPMENT PROJECT; ENCUMBRANCES

Section 5.01 Financing.

     Redeveloper shall pay all Project Costs and any and all other costs related
to the  Redevelopment  Area and the  Project  which are in excess of the amounts
paid from the proceeds of the TIF Indebtedness granted to Redeveloper.  Prior to
issuance of the TIF  Indebtedness,  Redeveloper shall provide City with evidence
satisfactory  to  the  City  that  private  funds  have  been  committed  to the
Redevelopment  Project in  amounts  sufficient  to  complete  the  Redevelopment
Project.  Redeveloper shall timely pay all costs,  expenses,  fees,  charges and
other amounts associated with the Project.

Section 5.02 Encumbrances.

     Redeveloper  shall not  create any lien,  encumbrance  or  mortgage  on the
Project or the Redevelopment  Area without the prior written consent of the City
except encumbrances which secure indebtedness incurred to acquire, construct and
equip the Project or for any other physical  improvements  to the  Redevelopment
Area.

                                   ARTICLE VI
                       DEFAULT, REMEDIES; INDEMNIFICATION

Section 6.01 General Remedies of City and Redeveloper.

     Subject to the further  provisions  of this Article VI, in the event of any
failure to perform or breach of this Redevelopment  Contract or any of its terms
or conditions,  by any party hereto or any successor to such party,  such party,
or successor,  shall, upon written notice from the other, proceed immediately to
commence  such  actions as may be  reasonably  designed  to cure or remedy  such
failure to perform or breach which cure or remedy shall be accomplished within a
reasonable  time by the  diligent  pursuit of  corrective  action.  In case such
action is not taken, or diligently  pursued, or the failure to perform or breach
shall not be cured or remedied  within a  reasonable  time,  this  Redevelopment
Contract  shall  be in  default  and the  aggrieved  party


                                      -12-




--------------------------------------------------------------------------------




may institute  such  proceedings as may be necessary or desirable to enforce its
rights  under  this  Redevelopment  Contract,  including,  but not  limited  to,
proceedings to compel specific performance by the party failing to perform or in
breach of its obligations.

Section 6.02 Additional Remedies of City.

     In the event that:

          (a) The  Redeveloper,  or  successor  in  interest,  fails to commence
     construction  of the Project  (which,  for purposes of this paragraph shall
     mean  expenditure  (or binding  commitments  to incur  expenditures)  of an
     amount equal to at least ten percent (10%) of the total  projected  cost of
     the Project) by July 1, 2007;

          (b) The Redeveloper,  or successor in interest, shall fail to complete
     the  construction  of the  Project on or before  January 1, 2009,  or shall
     abandon construction work for any period of 90 days;

          (c) The Redeveloper,  or successor in interest, shall fail to pay real
     estate taxes or assessments on the  Redevelopment  Area or any part thereof
     or payments in lieu of taxes pursuant to Section 4.07 when due; or

          (d) There is,  in  violation  of  Section  4.08 of this  Redevelopment
     Contract,  and such failure or action by the Redeveloper has not been cured
     within 30 days  following  written notice from City,  then the  Redeveloper
     shall be in default of this  Redevelopment  Contract.

     In the event of such  failure to perform,  breach or default  occurs and is
not cured in the period  herein  provided,  the  parties  agree that the damages
caused to the City would be  difficult to determine  with  certainty  and that a
reasonable  estimation  of the amount of damages  that could be  incurred is the
amount  of  the  grant  to   Redeveloper   pursuant  to  Section  3.04  of  this
Redevelopment  Contract,  less any reductions in the principal amount of the TIF
Indebtedness,  plus interest on such amounts as provided herein (the "Liquidated
Damages Amount").  The Liquidated Damages Amount shall be paid by Redeveloper to
City within 30 days of demand from City.


                                      -13-




--------------------------------------------------------------------------------




     Interest shall accrue on the  Liquidated  Damages Amount at the rate of one
percent  (1%) over the prime rate as  published  and modified in the Wall Street
Journal from time to time and  interest  shall  commence  from the date that the
City gives notice to the Redeveloper demanding payment.

     Payment of the Liquidated  Damages Amount shall not relieve  Redeveloper of
its  obligation to pay real estate taxes or  assessments  or payments in lieu of
taxes with respect to the Project.

Section 6.03 Remedies in the Event of Other Redeveloper Defaults.

     In the event the Redeveloper  fails to perform any other provisions of this
Redevelopment  Contract  (other  than those  specific  provisions  contained  in
Section 6.02),  the Redeveloper  shall be in default.  In such an instance,  the
City may seek to enforce  the terms of this  Redevelopment  Contract or exercise
any other  remedies  that may be provided in this  Redevelopment  Contract or by
applicable  law;  provided,  however,  that the default  covered by this Section
shall  not  give  rise  to  a  right  or  rescission  or   termination  of  this
Redevelopment  Contract,  and shall not be  covered  by the  Liquidated  Damages
Amount.

Section 6.04 Forced Delay Beyond Party's Control.

     For the purposes of any of the provisions of this  Redevelopment  Contract,
neither the City nor the  Redeveloper,  as the case may be, nor any successor in
interest,  shall be considered in breach of or default in its  obligations  with
respect  to  the  conveyance  or  preparation  of  the  Redevelopment  Area  for
redevelopment,  or the beginning and completion of  construction of the Project,
or progress in respect thereto,  in the event of forced delay in the performance
of such obligations due to  unforeseeable  causes beyond its control and without
its fault or  negligence,  including,  but not restricted to, acts of God, or of
the  public  enemy,  acts of the  Government,  acts of the other  party,  fires,
floods,  epidemics,  quarantine  restrictions,  strikes,  freight embargoes, and
unusually  severe  weather or delays in  subcontractors  due to such causes;  it
being  the  purpose  and  intent  of this  provision  that in the  event  of the
occurrence of any such forced delay,  the time or times for  performance  of the
obligations of the City or of the  Redeveloper  with respect to  construction of
the Project,  as the case may be, shall be extended for the period of the forced
delay:  Provided,  that the party seeking the benefit of the  provisions of this
section  shall,  within  thirty (30) days after the beginning of any such forced
delay, have first


                                      -14-




--------------------------------------------------------------------------------




notified the other party thereof in writing,  and of the cause or causes thereof
and requested an extension for the period of the forced delay.

Section 6.05 Limitation of Liability; Indemnification.

     Notwithstanding  anything in this Article VI or this Redevelopment Contract
to the contrary,  neither the City, nor their  officers,  directors,  employees,
agents or their governing bodies shall have any pecuniary obligation or monetary
liability  under this  Redevelopment  Contract.  The sole obligation of the City
under this Redevelopment  Contract shall be the issuance of the TIF Indebtedness
and  granting  of  a  portion  of  the  proceeds  thereof  to  Redeveloper,   as
specifically  set forth in Sections 3.02 and 3.04. The obligation of the City on
any TIF  Indebtedness  shall be limited  solely to the TIF  Revenues  pledged as
security for such TIF Indebtedness.  Specifically,  but without limitation, City
shall not be liable for any costs, liabilities, actions, demands, or damages for
failure  of  any  representations,  warranties  or  obligations  hereunder.  The
Redeveloper  releases  the City from,  agrees  that the City shall not be liable
for, and agrees to indemnify  and hold the City  harmless from any liability for
any loss or damage to  property or any injury to or death of any person that may
be occasioned by any cause whatsoever pertaining to the Project.

     The  Redeveloper  will  indemnify  and  hold  each of the  City  and  their
directors, officers, agents, employees and member of their governing bodies free
and harmless from any loss, claim,  damage,  demand,  tax,  penalty,  liability,
disbursement,  expense,  including  litigation  expenses,  attorneys'  fees  and
expenses, or court costs arising out of any damage or injury, actual or claimed,
of whatsoever kind or character,  to property (including loss of use thereof) or
persons, occurring or allegedly occurring in, on or about the Project during the
term of this Redevelopment  Contract or arising out of any action or inaction of
Redeveloper,  whether or not related to the Project, or resulting from or in any
way connected with specified events, including the management of the Project, or
in any way  related to the  enforcement  of this  Redevelopment  Contract or any
other cause pertaining to the Project.


                                      -15-




--------------------------------------------------------------------------------




                                   ARTICLE VII
                                 MISCELLANEOUS

Section 7.01 Notice Recording.

     This  Redevelopment  Contract or a notice memorandum of this  Redevelopment
Contract  shall be  recorded  with the  County  Register  of Deeds in which  the
Redevelopment Area is located.

Section 7.02 Governing Law.

     This  Redevelopment  Contract shall be governed by the laws of the State of
Nebraska, including but not limited to the Act.

Section 7.03 Binding Effect; Amendment.

     This  Redevelopment  Contract  shall be binding on the  parties  hereto and
their respective successors and assigns.  This Redevelopment  Contract shall run
with the  Redevelopment  Area. The  Redevelopment  Contract shall not be amended
except by a writing signed by the party to be bound.

Section 7.04 Electric Revenue Matters.

     Redeveloper  and City  hereby  revokes,  terminates,  and voids any and all
actions relating to electric revenues taken by City at City's March 22, 2006 and
September 5, 2006 meetings.  Redeveloper hereby gives up, terminates,  abandons,
releases,  relinquishes  remits,  and lays aside any and all rights to  electric
revenue rents, franchises, fees, money, taxes, or otherwise, if any, it may have
received  from City at its March 22, 2006 and  September  5, 2006  meetings.  In
partial consideration for the Grant of Proceeds of TIF Indebtedness, Redeveloper
releases any claims it has or may have to the  aforementioned  electric  revenue
rents,  franchises,  fees,  monies,  or taxes  pursuant to Section  7.05 of this
Redevelopment Contract.

Section 7.05 Release of Electric Revenue Claim(s).

     Redeveloper specifically releases, waives, and forever discharges City, its
successors  in  interest,  its  past,  present  and  future  assigns,  officers,
directors, subsidiaries, affiliates, insurers and underwriters, from any and all
claims (whether past or present),  demands,  actions,  liabilities and causes of
actions,  of every kind and character,  whether asserted or unasserted,  whether
known or  unknown,  suspected  or  unsuspected,  in law or in


                                      -16-




--------------------------------------------------------------------------------




equity, for or by reason of any matter,  cause or thing whatsoever,  arising out
of the City's  actions  relating to  Redeveloper  and  electric  revenues at the
City's meetings on March 22, 2006 and September 5, 2006.









               [Remainder of this page intentionally left blank.]


                                      -17-




--------------------------------------------------------------------------------




     IN WITNESS  WHEREOF,  City and Redeveloper  have signed this  Redevelopment
Contract as of the date and year first above written.

                                       CITY OF ATKINSON, NEBRASKA
ATTEST:


  /s/ Nancy Kopejtka                   By:  /s/ Sharon Wenner
----------------------                     --------------------------
City Clerk.                                 Mayor


STATE OF NEBRASKA          )
                           ) ss.
COUNTY OF HOLT             )

     The foregoing instrument was acknowledged before me this _____ day of June,
2007,  by Sharon  Wenner and Nancy  Kopejtka,  Mayor of the City and City Clerk,
respectively, of the City of Atkinson, Nebraska, on behalf of the City.

         ( S  E  A  L )
                                       -----------------------------------------
                                       Notary Public


                                      -18-




--------------------------------------------------------------------------------




                                       NEDAK ETHANOL, LLC



                                       By:  /s/ Jerome Fagerland
                                           -------------------------------------
                                            Manager

STATE OF NEBRASKA          )
                           ) ss.
COUNTY OF HOLT             )

     The  foregoing  instrument  was  acknowledged  before me this  _____ day of
_______________, 2007, by ___________________, Manager of NEDAK Ethanol, LLC, on
behalf of the limited liability company.

         ( S  E  A  L )
                                       -----------------------------------------
                                       Notary Public


                                      -19-




--------------------------------------------------------------------------------




                                    EXHIBIT A

                        DESCRIPTION OF REDEVELOPMENT AREA


Commencing at the northwest  corner of Section 4, T29N,  R14W of the 6th P.M. in
Holt  County,  Nebraska;  thence  easterly on the north line of said  Section 4,
53.69 feet, to the point of beginning; thence easterly on said north line, 30.27
feet, to the easterly  right-of-way  line of State Highway #11; thence southerly
on said east  right-of-way  line,  to a point 33 feet south of the north line of
said NW 1/4;  thence  easterly on said south line,  to a point 33 feet south and
35.05  feet west of the  northwest  corner of the NE 1/4 of  Section  4;  thence
southerly  on a line  35.05 feet west of the west line of said NE 1/4 of Section
4, 1,113.62 feet; thence  southeasterly,  1,747.67 feet; thence northerly 271.03
feet;  thence easterly 539.97 feet;  thence northerly 635.59 feet, to a point on
the southwesterly  right-of-way line of the Cowboy Trail;  thence  northeasterly
along said Cowboy Trail, 732.85 feet; thence  southwesterly and perpendicular to
said Cowboy  Trail,  200.00 feet;  thence  northwesterly  and parallel with said
Cowboy Trail, 200.00 feet; thence northeasterly and perpendicular to said Cowboy
Trail, 200.00 feet, to said Cowboy Trail; thence westerly, 1,073.08 feet; thence
northerly  743.67  feet,  to a point 33 feet east and 33 feet south of the N 1/4
corner of said Section 4; thence  easterly  and parallel  with the north line of
said Section 4, to the  southwesterly  right-of-way  line of said Cowboy  Trail;
thence  northwesterly  along said Cowboy Trail, to a point 33 feet north of said
north line of Section 4; thence westerly to the east  right-of-way line of State
Highway #11; thence southerly along said east right-of-way line of State Highway
#11, 33 feet, to the point of beginning.


                                      A-1




--------------------------------------------------------------------------------




                                    EXHIBIT B

                             DESCRIPTION OF PROJECT

An ethanol  production  facility,  including all necessary  receiving,  storage,
processing, pollution control, waste handling, and shipping buildings, equipment
and furnishings  and ancillary  facilities  sufficient to produce,  from corn or
other feed stock, approximately 44 million gallons of ethanol annually.


                                      B-1




--------------------------------------------------------------------------------




                                    EXHIBIT C

                                TIF INDEBTEDNESS


1. Principal Amount:   Series A: The maximum amount,  which, together with interest
                       accruing  thereon,  can be fully  amortized  by December 31,
                       2021,  solely  from  projected  TIF  Revenues  based  on the
                       current  aggregate  ad valorem tax rate  (together  with the
                       City's ad valorem tax rate) applicable to the  Redevelopment
                       Area times an assumed project valuation of $51,000,000 and a
                       debt service coverage ratio of 1.20.

                       Series B: The remaining  amount which can be fully amortized
                       based  on the  assumptions  with  respect  to the  Series  A
                       indebtedness  but without  assuming a debt service  coverage
                       ratio.

2.   Payments:         Semi-annually  or more  frequent,  with  interest only until
                       2009, in substantially equal amounts sufficient to fully pay
                       the TIF Indebtedness in full on or before December 31, 2021.

3.   Interest Rate:    To be determined by Redeveloper.

4.   Maturity Date:    On or before December 31, 2021.


                                      C-1




--------------------------------------------------------------------------------




                                    EXHIBIT D

                                  PROJECT COSTS

     All Project Costs payable from the proceeds of TIF Indebtedness pursuant to
the Act including:

     1.   Redevelopment Area Acquisition cost

     2.   Site work and site preparation

     3.   Utility  extensions,  installation of gas, water, sewer and electrical
          lines and equipment

     4.   Construction of roadways and rail service lines

     5.   Pollution control equipment


                                      D-1


